Citation Nr: 1828911	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  12-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, prior to September 6, 2016, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to July 1970, to include a combat tour in Vietnam. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  In a February 2017 rating decision, the RO granted an increased rating 50 percent effective in September 2016.

In September 2013, the Veteran testified at a Board hearing with the undersigned Veteran's Law Judge (VLJ).  A copy of the transcript has been associated with the file.  The Board remanded the issues on appeal in August 2014 for additional development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the February 13, 2013 VA examination, the Veteran's psychiatric disability was manifested by irritability, anxiousness, sleep impairment, flash backs, avoidance, social isolation, easily startled, and being watchful, wary and suspicious of strangers.

2.  From February 13, 2013 to April 6, 2017, the Veteran's psychiatric disability was manifested by increased panic attacks, impairment of memory, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships. During this time, the Veteran did not pose a threat to himself or others, or have near continuous depression or panic that affected his ability to function independently.  He did not experience unprovoked irritability leading to violence or otherwise exhibit impaired impulse control, or other symptoms on a par with the level of severity exemplified in these manifestations.  

3. Since April 6, 2017, the Veteran has experienced frequent suicidal ideation, increased isolation to include from family, vivid nightmares that cause unwitting violence to his wife in his sleep, and a feeling of being out of control with his emotions.  He has not experienced gross impairment of thought processes, persistent hallucinations, disorientation to time or place, or other symptoms on a par with the level of severity exemplified in these manifestations.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD prior to February 13, 2013, have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a rating of 50 percent for PTSD, from February 13, 2013 to April 6, 2017, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a rating of 70 percent for PTSD, from April 6, 2017, forward, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

The Veteran's PTSD disability ratings have been staged based on the facts found.  That is, the ratings on appeal are a 30 percent rating prior to September 2016, and a 50 percent rating, thereafter.  These ratings are set using Diagnostic Code 9411, which refers to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017).

Under that code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating (the maximum schedular rating) is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

With regard to GAF scores, it should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130 (2017).  Like this case, diagnoses many times included an Axis V diagnosis, or a GAF score.  The DSM was updated with a 5th Edition ("DSM-V").  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-V, the DSM-IV criteria will be utilized in the analysis set forth below.

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  

III.  Background and Analysis

The Veteran contends that his service-connected PTSD warrants a higher disability rating. 

In September 2010, the Veteran received a VA examination to determine the severity of his PTSD.  The Veteran reported symptoms of sleep impairment, flash backs, avoidance, social isolation, being easily startled, and being watchful, wary and suspicious of strangers.  The Veteran further reported that he is quick to become irritable or angry and is frequently sad and anxious.  He also reported that he was psychiatrically hospitalized approximately five or six times between 1983 to 1985 due to heavy drinking and repeated suicidal thoughts; however, he had not been hospitalized since that time and had not been violent, psychotic, manic, hypomanic, obsessive, or compulsive.  The examiner noted that the Veteran had been seen on steady basis for outpatient mental health care since approximately 2002.  

The examiner found the Veteran's speech and thought processes were goal directed.  He exhibited normal behavior during the interview with no psychomotor abnormalities.  Memory function was good and without deficit.  His elicited mood and affect became sad and anxious as the Veteran described his exposure to multiple traumatic events.  The Veteran was not shown to be acutely suicidal, homicidal, violent, or psychotic.  He was able to comprehend and complete simple and complex commands.  The Veteran's insight and judgment were good, as was his fund of knowledge, abstracting, and mathematical calculating ability.  A diagnosis of "posttraumatic stress disorder, chronic and combat related, with alcohol dependence in sustained full remission" was given, with a GAF score of 55, indicative of moderate impairment.

In his January 2011 notice of disagreement (NOD), the Veteran asserted that his PTSD symptoms were not captured during the September 2010 examination because he mentioned panic attacks, difficulty concentrating, fear of crowds and emotional detachment, which were not accounted for in the report. 

In response to the Veteran's statement, he was provided a VA examination in February 2013.  The examiner confirmed the Veteran's diagnosis of post-traumatic stress disorder and assigned a GAF score of 55, which was consistent with the September 2010 VA examination findings.  The examiner noted the following symptoms: anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships and markedly diminished interest or participation in significant activities.  The examiner indicated the Veteran's post-traumatic stress disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran reported that he worked at the Government Printing Office as a laborer for twenty years, was offered an "early out", and has not worked since.  The examiner also indicated the Veteran reported he had been married for twenty years and stated the relationship is strained by his emotional problems.  The Veteran reported his first marriage lasted fourteen years and ended due to alcohol and violence.  The Veteran further reported that socially, he enjoys going to the movies and dinner with his wife, but he generally prefers to be by himself in the yard or at the gym.

During his September 2013 Board hearing, the Veteran testified that his PTSD symptoms were worse than depicted on his exams.  The Veteran testified to living in his own "bubble" where he is reflecting and reliving the past, as if it were a movie.  He testified to having problems with his short term and long-term memory, to the point that his wife has to constantly remind him of things.  He also testified that he has to be reminded to bathe.  He explained that he has no close friends or relationships except for with his wife.  He also testified that he had nightly rituals related to his PTSD.  The Veteran then stated that he has thoughts of hurting himself or others.  He explained that he failed to report these thoughts to his VA examiners and VA physicians based on his past experience calling the Suicide Hotline, when ultimately, people came to his house, pushed him down and restrained him in a straightjacket. The Veteran's representative urged reliance on the treatment records.

The licensed clinical social worker who had been treating the Veteran at the VetCenter submitted a treatment summary in August 2016. She noted that while the Veteran had prior suicidal attempts more than 20 years ago, he did not appear to then have any such thoughts currently. His main symptoms were difficulty sleeping, hypervigilance, and intrusive thoughts, flashbacks and nightmares. He also experienced panic attacks. 

The Veteran was afforded anther VA examination in September 2016.  During the VA examination, the examiner noted diagnoses of posttraumatic stress disorder and major depressive disorder.  The examiner stated that the Veteran's major depressive diagnosis is a progression of his PTSD.  The examiner found the Veteran's PTSD with major depressive disorder results in occupational and social impairment with reduced reliability and productivity.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, and disturbances in motivation and mood related to the Veteran's PTSD with major depressive disorder.  Additionally, the examiner indicated that the Veteran's psychiatric conditions cause difficulty in establishing and maintaining work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran was pleasant and cooperative, with judgment that was intact.  He specifically denied any recent suicidal thoughts, and it was the examiner's impression that he did not appear to pose any threat or danger to himself or others. 
 
The Veteran's VA treatment records note the Veteran has continued to participate in weekly PTSD group therapy.  The psychologist stated the Veteran is shown to benefit therapeutically from group therapy.  The records note the Veteran's symptoms of recurrent sleep impairment and some depressive symptoms.  

A.  Prior to February 2013

Upon review of the evidence, the Board finds that the Veteran's service-connected PTSD is appropriately rated at 30 percent rating prior to February 13, 2013.  The evidence demonstrates that his psychiatric disability was manifested by irritability, anxiousness, sleep impairment, flash backs, avoidance, social isolation, being easily startled, and being watchful, wary and suspicious of strangers.  The evidence does not demonstrate a higher level of severity during that time, such that judgment or  memory was negatively affected. 

B.  From February 2013 to April 2017

For this time period, the Board finds that the Veteran's service-connected PTSD more closely approximates to a 50 percent rating from the time of his February 2013 VA examination.  That is the first evidence of a decrease in functioning for the Veteran.  For example, this is when he spoke of increased panic attacks, impairment of memory, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are more on par with the higher level of severity found in the 50 percent rating criteria.  Notably, however, during this time, the Veteran did not pose a threat to himself or others, or have near continuous depression or panic that affected his ability to function independently.  He did not experience unprovoked irritability leading to violence or otherwise exhibit impaired impulse control, or other symptoms on a par with the level of severity exemplified in these manifestations.

The VA examination and treatment records during this period demonstrate that he specifically denied suicidal or homicidal thoughts.  While in his hearing testimony, his representative appeared to state that the treatment records are more indicative of his mental state at that time, those records also show a lack of suicidal or homicidal ideation.  

C. From April 2017 forward

The Veteran's statement in April 2017 describes a significantly worse disability picture, that touches upon functioning in most areas, such as work, family relations, judgment, and mood.  He speaks to frequent suicidal thoughts, deteriorating relationships with his wife and his family, and a level of isolation that is significantly higher than previously reported.  The Veteran has experienced frequent suicidal ideation, increased isolation to include from family, vivid nightmares that cause unwitting violence to his wife in his sleep, and a feeling of being out of control with his emotions.  Based on this lay evidence, the Board finds that the Veteran's symptoms from that point forward more nearly approximate the level of severity contemplated in the 70 percent criteria.

The Board further finds that the Veteran's PTSD has not risen to the level contemplated by the 100 percent rating during any period on appeal. He has not experienced gross impairment of thought processes, persistent hallucinations, disorientation to time or place, or other symptoms on a par with the level of severity exemplified in these manifestations.  While he has some problems in the marriage, he is still married to his wife, with whom he still attends church.  He is able to come to his medical appointments and appear appropriate and interact appropriately.  Thus, a total rating is not warranted.

ORDER

For the appeal period prior to February 13, 2013, a rating in excess of 30 percent for PTSD is denied. 

For the appeal period from February 13, 2013 to April 6, 2017, a rating of 50 percent for PTSD is granted, subject to regulations applicable to the payment of monetary benefits.

Since April 6, 2017, a rating of 70 percent for PTSD is granted, subject to regulations applicable to the payment of monetary benefits.

REMAND

Notably, prior to the award of an increased rating for PTSD, above, the Veteran did not meet the schedular requirements for a TDIU rating in 38 C.F.R. § 4.16 (a) (2017).  As they are now met from April 2017 forward, due process requires that the AOJ be afforded opportunity to adjudicate in the first instance in the first instance the TDIU claim under altered circumstances.  Accordingly, the claim for TDIU must be remanded for that purpose. 

Accordingly, the case is REMANDED for the following action:

After implementing the higher ratings determined in this Board decision, adjudicate the issue of entitlement to TDIU.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


